IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00222-CV

ARTURO SOLIS,
                                                           Appellant
v.

TEXAS DEPARTMENT OF CRIMINAL
JUSTICE AND DISTRICT CLERK OF
52ND JUDICIAL DISTRICT,
                                                           Appellees


                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. COT-09-39041


                          MEMORANDUM OPINION


      Arturo Solis, an inmate, attempts to appeal an order of costs from the trial court

signed on March 22, 2010.      Solis filed a lawsuit against the Texas Department of

Criminal Justice and an affidavit of inability to pay costs pursuant to Chapter 14 of the

Texas Civil Practice and Remedies Code. TEX. CIV. PRAC. & REM. CODE ANN. Ch 14

(Vernon 2002). The trial court found Solis not to be a pauper and ordered costs in

accordance with section 14.006(b) of the Texas Civil Practice and Remedies Code. Id. §

14.006(b). Solis’s underlying lawsuit remains pending.
        By letter dated July 5, 2010, the Clerk of this Court notified Solis that his appeal

was subject to dismissal because it appeared there is no right to appeal the order Solis

was attempting to appeal. Solis was warned that the Court would dismiss the appeal

unless a response was filed showing grounds for continuing the appeal. Solis filed a

response but it fails to show grounds for continuing the appeal. As part of the response,

Solis requests that we convert his appeal to a petition for writ of mandamus. Doing so

would not help Solis.

        The complained of order is interlocutory and can neither be appealed at this

time, nor can it be reviewed by mandamus. See In re Hearn, 137 S.W.3d 681, 684 (Tex.

App.—San Antonio 2004, orig. proceeding); see also McCray v. Allee, No. 10-06-00243-

CV, 2006 Tex. App. LEXIS 9215 (Tex. App.—Waco 2006, pet. dism’d). Accordingly, the

appeal is dismissed. See TEX. R. APP. P. 42.3; 44.3.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed September 8, 2010
[CV06]




Solis v. TDCJ                                                                         Page 2